Case 3:14-cv-00852-REP-AWA-BMK Document 385 Filed 08/02/19 Page 1 of 3 PageID# 12248




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION




     GOLDEN BETHUNE-HILL, et al.,
                                                           Civil Action No. 3:14-cv-00852-REP-
                           Plaintiffs,                     AWA-BMK
                     v.

     VIRGINIA STATE BOARD OF ELECTIONS,
     et al.,

                           Defendants,

                      v.

     VIRGINIA HOUSE OF DELEGATES, et al.,

                           Intervenor-Defendants.



        PLAINTIFFS’ SECOND MOTION FOR ATTORNEYS’ FEES AND LITIGATION
                                  EXPENSES

             PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 54, Plaintiffs move for an award

    of attorneys’ fees and reasonable litigation expenses. 42 U.S.C. § 1988 and 52 U.S.C. § 10310(e)

    allow the prevailing party in a voting-rights action under § 1983 to recover attorneys’ fees and

    reasonable litigation expenses, including expert fees. Plaintiffs sought declaratory and injunctive

    relief under § 1983 for the Defendants’ violation of the U.S. Constitution. The Court awarded

    Plaintiffs this relief in its Memorandum Opinion and Order of June 26, 2018 (ECF Nos. 234, 235).

    Following a phase of litigation over the implementation of a remedial map, the Court adopted a

    remedial House of Delegates plan drawn by a Special Master, which was used in the 2019 primary

    elections (ECF Nos. 361, 362).




                                                    1
    145162554.1
Case 3:14-cv-00852-REP-AWA-BMK Document 385 Filed 08/02/19 Page 2 of 3 PageID# 12249



             The Supreme Court subsequently dismissed Defendant-Intervenors’ appeal of this Court’s

    decisions as to both the merits of Plaintiffs’ claims and the Court’s order adopting a remedial plan.

    On July 19, 2019, the Supreme Court issued a mandate entering judgement in this matter.

    Consequently, Plaintiffs respectfully request an award of their attorneys’ fees and reasonable

    litigation expenses.



     DATED: August 2, 2019
                                                      By: /s/ Aria C. Branch
                                                          Marc Erik Elias (admitted pro hac vice)
                                                          Bruce V. Spiva (admitted pro hac vice)
                                                          Aria Branch (VSB # 83682)
                                                          PERKINS COIE LLP
                                                          700 Thirteenth Street, N.W., Suite 600
                                                          Washington, D.C. 20005-3960
                                                          Telephone: 202.434.1627
                                                          Facsimile: 202.654.9106

                                                           Kevin J. Hamilton (admitted pro hac vice)
                                                           Abha Khanna (admitted pro hac vice)
                                                           Ryan Spear (admitted pro hac vice)
                                                           William B. Stafford (admitted pro hac
                                                           vice)
                                                           PERKINS COIE LLP
                                                           1201 Third Avenue, Suite 4900
                                                           Seattle, WA 98101-3099
                                                           Telephone: 206.359.8000
                                                           Facsimile: 206.359.9000

                                                           Attorneys for Plaintiffs




                                                     2
    145162554.1
Case 3:14-cv-00852-REP-AWA-BMK Document 385 Filed 08/02/19 Page 3 of 3 PageID# 12250



                                      CERTIFICATE OF SERVICE
             I hereby certify that on the 2nd day of August, 2019, I filed the foregoing with the Clerk

    of Court using the CM/ECF system, which will then send a notification of such filing to the

    counsel of record in this case.



                                                     By /s/ Aria C. Branch
                                                     Aria C. Branch (VSB #83682)
                                                     Perkins Coie LLP
                                                     700 13th St. N.W., Suite 600
                                                     Washington, D.C. 20005-3960
                                                     Phone: (202) 654-6338
                                                     Fax: (202) 654-9106
                                                     ABranch@perkinscoie.com

                                                     Attorneys for Plaintiffs




                                                      3
    145162554.1
